Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/255,270 PIVOTING HANDLE FOR DEHUMIDIFIER filed on 1/23/2019.  Claims 1-20 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 8, the prior art of record does not teach cabinet having a front side and a back side opposite the front side; two wheels coupled to the front side of the cabinet, a pivoting handle configured to pivot from stored position to an engaged position, the pivoting handle having a cross member configured to permit a user to grip the pivoting handle: two extension members, each extension member coupled to a respective end of the cross member; and a cam arm coupled to one of the extension members at an end of the extension member that is opposite the cross member, the cam arm having a spring arm configured to engage with a locking pin coupled to the cabinet, a clearance hole configured to permit the cam arm to clear the pivot pin when the pivoting handle is in the stored position, an aperture configured to permit a pivot pin to secure the cam arm to the cabinet, the cam arm configured to pivot about the pivot pin; and a compression gap adjacent the the spring arm, the compression gap configured to permit the spring arm to provide resistance to the pivoting handle during pivoting, wherein the pivoting handle is coupled to a top portion of the side of the cabinet; he pivoting handle is configured to lay flat against the back side of the cabinet when in the stored position; and the pivoting handle is configured to pivot upwards towards the top portion of the back aide of the cabinet when the pivoting handle is pivoted into the engaged position.  
With regards to claim 1, the prior art does not teach a pivoting handle configured to pivot from stored position to an engaged position, the pivoting handle having a cross member configured to permit a user to grip the pivoting handle: two extension members, each extension member coupled to a respective end of the cross member; and a cam arm coupled to one of the extension members at an end of the extension member that is opposite the cross member, the cam arm having a spring arm configured to engage with a locking pin coupled to the cabinet, a clearance hole configured to permit the cam arm to clear the pivot pin when the pivoting handle is in the stored position, an aperture configured to permit a pivot pin to secure the cam arm to the cabinet, the cam arm configured to pivot about the pivot pin; and a compression gap adjacent the the spring arm, the compression gap configured to permit the spring arm to provide resistance to the pivoting handle during pivoting, wherein the pivoting handle is coupled to a top portion of the side of the cabinet; he pivoting handle is configured to lay flat against the back side of the cabinet when in the stored position; and the pivoting handle is configured to pivot upwards towards the top portion of the back aide of the cabinet when the pivoting handle is pivoted into the engaged position in combination with a cabinet and a airflow outlet and wheels.   



Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/17/22